HoldeN, J.,
delivered the opinion of the court.
Appellee, G-. W. Alexander, Mississippi colored Baptist preacher, recovered a judgment for one thousand dollars against the Pullman Company as actual and punitive damages for failure to furnish him a berth, and for insult and abuse while he was a passenger in a tourist sleeping car between St. Louis, Mo., and Kansas City, Mo. Alexander purchased a Pullman ticket entitling him to a berth in the tourist sleeper from St. Louis to Kansas City. He entered the sleeper and demanded his bed of the porter in charge of the car. The porter refused to give him a berth, and insulted and cursed him for “a — cornfield nigger.” Alexander was compelled to stay up all night, and contracted a cold and sickness on account thereof'. With this state of case made *354by appellee’s evidence the court granted instruction No. 2, which is as follows:
“The court instructs the jury for the plaintiff that in addition to actual damages, if any, suffered by plaintiff as shown by the evidence, if they believe from the evidence that the conduct of the porter in charge of defendants ’ car -on which plaintiff was a passenger was malicious, wanton, willful, or capricious, they may also assess punitive damages, that is, damages by way of punishment to defendant, so as to compel it to have a due and proper regard for the rights of the public. All of said damages, however, both actual and punitive, if the jury believe from the evidence plaintiff is entitled to recover, not to exceed the amount sued for, to wit, ($3,000) three thousand dollars.”
It is urged .by appellant that the lower court erred in granting the above instruction.
If the wrongs and injuries complained of had been inflicted upon appellee in the state of Mississippi, the instruction on punitive damages would have been a fairly correct announcement of the law, but the whole occurrence took place in the state of Missouri, and the rights of the- parties must be governed by the law' of the state where the tort .occurred, and which gives the right of action.
Now, in Missouri, Louisiana, and several other states, .as well as in the federal courts, the settled rule is that before the principal can be held for punitive damages it must appear from the proof that the principal either authorized the wrongful act in the first instance, or that after thp wrongful commission by the servant was brought to. the principal’s notice, such principal, by some act on his part, ratified the same. Western Union Telegraph Co. v. Robertson, 109 Miss. 775, 69 So. 680; Western Union Telegraph Co. v. Jennings, 110 Miss. 673, 70 So. 830; MoKeon v. Cit. Ry. Co., 42 Mo. 79; Perkins v. M., K. & T. R. R. Co., 55 Mo. 201; Graham v. Pacific R. R. Co., 66 Mo. 536; Randolph v. H. & St. J. *355Ry. Co., 18 Mo. App. 609; Canfield v. C., R. I. & P. R. R. Co., 59 Mo. App. 354.
There is no proof in this record that the appellant, Pullman Company, either authorized in the' first instance or ratified the wrongful act of its agent, the negro porter, after knowledge of its commission. The burden was upon appellee. Alexander, to make such proof in order that he might have been titled to re- ■ cover punitive damages.
Ratification of the agent’s wrongful and oppressive conduct by the principal may be shown by the fact that the servant is continued in the employment by the principal after notice of the commission of the wilful wrong. But no- effort was made by appellee in this case to show any authorization or act of ratification on the part of the principal.- It does not appear that the negro porter was retained in the service by appellant after the commission of his wrong became known to the appellant. , If the record can be. construed as proving anything in that particular regard, it shows that the porter was not continued in the employment of appellant after the commission of the wrong by him was brought to the knowledge of appellant.
The instruction to the jury allowing punitive damages was error and for which the judgment of the lower court is reversed.

Beversed.'